Citation Nr: 1644463	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-07 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for a small right inguinal hernia, inner ring only.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay, the Veteran's claim must be remanded for further development to ensure that it is afforded every consideration.  

The Veteran reported an increase in severity in his service-connected right inguinal hernia since his most recent VA examination in August 2010.  Specifically, he reported an increase in severity in his February 2011 Notice of Disagreement (NOD), stating that the hernia was causing pain and getting worse.  He reiterated his contentions in his January 2013 Substantive Appeal, reporting that his hernia was causing him pain on a daily basis, constant irritation, and a need to push on the area where the hernia was located to get relief.  He noted that the hernia affected his ability to work, lift items, and to run.  He also stated that often, even walking became difficult.  Given these statements, the Board finds that a new examination is warranted to assess the current severity of his condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's complete VA treatment records should also be associated with the file as the most recent treatment records date through September 2010.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's complete VA treatment records, dated from September 2010, forward, have been associated with the virtual file.  

2.  After the above records have been obtained, schedule the Veteran for an appropriate VA examination to determine the severity of his right inguinal hernia.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examiner must identify the symptoms and functional impairment associated with the Veteran's right inguinal hernia.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be used for this purpose.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

3.  Finally, after completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




